DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on 9 April 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 further limits step (i) of claim 1 by requiring the step of physically blending the pharmaceutical composition or therapeutic agent. As best understood by the examiner, the term “blend” refers to combining one thing with another, often under high force and often to form a mostly homogeneous mixture. However, claim 7 does not appear to recite that the therapeutic agent or pharmaceutical composition is being combined with another ingredient. As such, although claim 7 recites the word “physically blending”, the claim does not appear to require that the pharmaceutical composition or therapeutic agent is being blended with an additional ingredient. As such, it is unclear to the examiner how the phrase “physically blending” in claim 7 further limits claim 1.
For the purposes of examination under prior art, the examiner understands that the recited ball milling in the absence of a solvent reads on the blending required by claim 7.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purposes of examination under prior art, the term “microparticle” in claim 31 will be understood to refer to the nanoparticle recited by claim 1.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7, 9, 14, 18-19, 29-31, 35, 46, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffaele et al. (US 2010/0092563 A1) in view of Repka et al. (Expert Opinion in Drug Delivery, Vol. 5(12), 2008, pages 1357-1376) and Rogers et al. (Processes, Vol. 1, 2013, pages 67-127).
Raffaele et al. (hereafter referred to as Raffaele) is drawn to a method for producing nanoparticles of a composition comprising nanoparticles of a biologically active compound, as of Raffaele, title and abstract. The method of Raffaele may entail using a ball mill to cause dry milling, as of Raffaele, paragraph 0143, reading on step (i) of claim 1. The biologically active compound in Raffaele may be a pharmaceutical compound, as of Raffaele, paragraph 0147, including raloxifene, as of Raffaele, paragraph 0018. The process of Raffaele may be continuous, as of Raffaele, paragraphs 0142 and 0304. Raffaele teaches sustained release compositions, as of Raffaele, paragraph 0331.
Raffaele does not teach step (ii) of claim 1.
Repka et al. (hereafter referred to as Repka) is drawn to applications of hot melt extrusion in pharmaceutical drug formulations, as of Repka, page 1357, title and abstract. Repka teaches one embodiment in which hot melt extrusion is used to coat a therapeutic agent in powder form, as of Repka, page 1365, right column, text reproduced in part below.

    PNG
    media_image1.png
    651
    645
    media_image1.png
    Greyscale

As such, the skilled artisan would have been motivated to have coated particles of active agent with hot melt extrusion in order to have controlled release of the active agent.
For the purposes of this rejection, the examiner understands Repka to be deficient because Repka does not teach milling and coating milled particles in the same embodiment.
Rogers et al. (hereafter referred to as Rogers) is drawn to an analysis of continuous processes for preparation and manufacture of solid pharmaceutical dosage forms, as of Rogers, page 67, title and abstract. Rogers teaches the following process, as of Rogers, page 70, figure reproduced below.

    PNG
    media_image2.png
    571
    700
    media_image2.png
    Greyscale

The examiner notes that the above-reproduced figure is originally in color. The color diagram shows a dry granulation process including both milling as well as use of a coater, which is optional. As such, the processes shown above include milling and coating in the same process.
Rogers differs from the claimed invention at least because Rogers does not specify ball milling, nor does Rogers specify coating with melt extrusion, melt blown process, spunbond process, or high temperature milling process.
It would have been prima facie obvious for one of ordinary skill in the art to have coated the milled particles made by Raffaele using the hot melt extrusion of Repka. Repka teaches that hot melt extrusion coating affects drug delivery in order to provide sustained release, as of Repka, text reproduced above. Additionally, Rogers suggests milling and coating to be used in the same process. As such, the skilled artisan would have been motivated to have coated the particles of Raffaele using the method of 
As to claim 1, the claim requires that the result of the coating process results in about 10% to about 12% polymer. The embodiment of Repka set forth above teaches about 8% of polymer. As best understood by the examiner, the required about 8% of polymer in Repka is understood to read on the recited value of about 10% polymer. Even if, purely en arguendo, the 8% of Repka does not read on the recited range, Repka does teach greater weight gain of polymers in other embodiments, e.g. 40% Eudragit, as of Repka, page 1360, caption of figure 2. The values of 8% polymer and 40% polymer, as of different embodiments in Repka, overlap with the claimed polymer concentrations. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
In the alternative as to claim 1, the examiner notes that the value of 8% in Repka is close to the claimed minimum value of about 10%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph in section, citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Also in the alternative as to claim 1, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality 
As to claim 6, Repka teaches Eudragit as a polymeric excipient, as of Repka, page 1365, right column, text reproduced in part above. Other excipients are taught elsewhere in the Repka reference.
As to claim 7, this claim is rejected for essentially the same reason that claim 1 is rejected. See the above rejection under 35 U.S.C. 112(b).
As to claim 9, Raffaele teaches particle sizes of 1-50 microns in paragraph 0005 of Raffaele.
As to claim 14, Raffaele teaches the following, as of paragraph 0376, reproduced below.

    PNG
    media_image3.png
    144
    459
    media_image3.png
    Greyscale

This increase in surface area appears to be within the claimed requirement.
As to claim 18, Raffaele teaches bioavailability testing in dogs in paragraphs 0402-0419, as well as figures 25-26. Figure 26 is reproduced below.

    PNG
    media_image4.png
    703
    560
    media_image4.png
    Greyscale

In the above case, test substance 1 is the ball milled composition of Raffaele, whereas test substance 2 is the commercial form of the drug. The above-reproduced testing appears to indicate improved bioavailability, both in terms of Cmax and AUC in the claimed range for all but one of the tested dogs. This is understood to be sufficient to meet the claim limitations.
As to claim 19, Raffaele appears to teach significantly increased solubility, as of paragraph 0373 and figure 8. Also see paragraph 0404 of Raffaele. As best understood by the examiner, the increased solubility shown in figure 8 would have met the claim limitation.
As to claim 29, Repka teaches Eudragit RS and RL, as of Repka, page 1365, right column, text reproduced in part above. Said Eudragits are positively charged en arguendo, the esterified carboxylic acid of Repka fails to read on the required carobyxlic acid functional group, Repka teaches a carboxylic acid functionalized anionic polymer, which is Eudragit L100-55 in a separate embodiment, as of Repka, page 1362, right column, first full paragraph. This is understood to read on the required carboxylic acid functionalized polymer.
As to claims 29-30, Repka teaches a vinylpyrrolidone–vinylacetate copolymer, as of Repka, page 1359, right column, first full paragraph. This is understood to read on the required copovidone. It is also understood to be a neutral, non-cellulosic polymer.
As to claim 31, the hot melt extrusion of Repka is understood to teach melting as well as extruding. Additionally, after the melting would have occurred, the skilled artisan would have understood that the method of Repka would have resulted in cooling to room temperature.
As to claim 35, Raffaele teaches various types of drugs including anti-inflammatories and steroids, as of paragraph 0147.
As to claim 46, Raffaele teaches an attritor mill apparatus, as of Raffaele, paragraphs 0083, 0143, 0305, and elsewhere in the document.
As to claim 52, Raffaele teaches raloxifene, as of at least paragraph 0245.


Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffaele et al. (US 2010/0092563 A1) in view of Repka et al. (Expert Opinion in Drug Delivery, Vol. 5(12), 2008, pages 1357-1376) and Rogers et al. (Processes, Vol. 1, 2013, pages 67-127), the combination further in view of Talton et al. (US Patent 6,984,404).
Raffaele is drawn to preparation of small drug particles by ball milling in the absence of solvent. Repka is drawn to coating of drug particles with hot melt extrusion. Rogers is drawn to the combination of milling and coating of drug particles. See the rejection above over Raffaele in view of Repka and Rogers by themselves.
None of the above references teach the thickness of the coated layer.
Talton et al. (hereafter referred to as Talton) is drawn to preparation of coated drug particles, as of Talton, title and abstract. The method of Talton appears to be for the purpose of increased bioavailability and controlled drug delivery, as of the abstract of Talton. Talton teaches a coating layer thickness of 300 nm to 500 nm, as of claim 12 of Talton.
Talton differs from the claimed invention because a pulsed laser is used to coat the drug particles, which differs from the claimed coating method.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the thickness of the coating in Repka and Rogers to have been in the numerical range taught by Talton. Both Repka and Rogers are drawn to coating drug particles, but are silent as to the thickness of the coating layer. Talton teaches that a coating layer thickness of 300 nm to 500 nm is suitable for coating drug particles. As such, the skilled artisan would have been motivated to have coated the particles made by the method of Raffaele with a coating having a thickness taught by Talton for predictable formation of a drug delivery vehicle with increased bioavailability with a reasonable expectation of success.

As to claim 34, Talton teaches a coating thickness of 300 nm to 500 nm, as of claim 12 of Talton. This overlaps with the claimed coating thickness of 400 nm or greater.
As to both claims 33-34, the overlap of the coating thickness taught by Talton results in a prima facie case of obviousness. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was submitted on 9 April 2021 (hereafter referred to as the declaration). The examiner has addressed this declaration below.
In the declaration, declarant compares Figure 1A against Figure 1B. Both figures are reproduced below side-by-side.

    PNG
    media_image5.png
    286
    411
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    394
    518
    media_image6.png
    Greyscale


In order to overcome a prima facie case of obviousness based upon secondary considerations such as unexpected results, declarant must compare the instantly claimed invention to the closest prior art. See MPEP 716.02(e). In this case, the reference to which declarant compared the claimed invention; namely, the Raffaele reference, is the same reference that was cited in the statement of rejection. As such, declarant appears to have successfully compared the claimed invention to the what appears to be the closest prior art.
In order to show unexpected results, declarant must point to data showing unexpected results. Direct and indirect comparative tests may be used to show non-obviousness, as of MPEP 716.02(b)(III). In this case, declarant has provided an indirect comparative test, in which the difference of the claimed invention over a marketed formulation, as shown in figure 1A, is alleged to be greater than the difference of the prior art over a marketed formulation. See paragraph #10 of the declaration.
The examiner takes the position that this indirect comparative test does not appear to be probative of non-obviousness. This is at least because the y-axes of figure 
Additionally, it is unclear from the declaration as to which coating polymer was used in the method of preparing the composition that was tested in figure 1A of the declaration. Also, it is unclear whether the process used to prepare the composition used in figure 1A of the declaration was a melt extrusion process, a melt blown process, a spunbond process, or a high temperature milling process. Therefore, the declaration does not appear to fully explain the method of preparation used to prepare the composition tested in figure 1A of the declaration.



Response to Arguments
Applicant has presented arguments in applicant’s response on 9 April 2021. These arguments appear to relate to prior art rejections that have been withdrawn. As such, applicant’s arguments appear to be moot as they are drawn to rejections that are no longer pending. Therefore, the examiner has not substantively addressed the arguments presented in applicant’s response.


Additional Cited Prior Art
In the above rejection, the examiner cited a section of text from Repka et al. (Expert Opinion in Drug Delivery, Vol. 5(12), 2008, pages 1357-1376), page 1365, right column. This section of text cites references #46 and #47. These references are cited below.
Reference #46 is Zheng et al. (Journal of Drug Delivery Science and Technology, Vol. 14(4), 2004, pages 319-325). Zheng et al. (hereafter referred to as Zheng) is drawn to theophylline tablets coated with methacrylate ester copolymers, as of Zheng, page 319, title and abstract. Zheng teaches the following diagrams to show the method of 

    PNG
    media_image7.png
    372
    551
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    266
    537
    media_image8.png
    Greyscale

The above-reproduced method is understood to be a hot melt extrusion process, as of Zheng, page 319, abstract.
Sauer et al. (European Journal of Pharmaceutics and Biopharmaceutics 67 (2007) 464–475). Sauer et al. (hereafter referred to as Sauer) is drawn to drug release from tablets that have been coated with Eudragit L 100-55, as of Sauer, page 464, title and abstract. The method of Sauer utilizes hot melt extrusion, as of Sauer, page 464, abstract.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612